McCORMICK, Circuit Judge.
This case was before us ,at a former term, and -is fully stated in the opinion of this court reported in 42 C. C. A. 86, 101 Fed. 928. On the trial that resulted in the judgment to review which this writ of error is brought substantially the same issues were presented by the pleadings, the same proof offered ■with some additions of cumulative evidence, with the same instructions asked by the plaintiff in error and action of the court thereon; and, the court having carefully conformed its action to' the views expressed in the opinion referred to, hnd we seeing no reason to change our own views as then announced, on' the authority of that decision and the conformity of the circuit court thereto, the judgment of that court herein sought to be reviewed is affirmed.